Appeal from a judgment of conviction rendered by the Extraordinary Special and Trial Term of the Supreme Court, Suffolk County, and from each and every intermediate order therein made. On June 5, 1958 appellant was found guilty by a jury of (1) conspiracy to pervert and obstruct justice and the due administration of law in violation of subdivision 6 of section 580 of the Penal Law (count 1), (2) taking illegal fees in violation of section 855 of the Penal Law (counts 2, 3, 4, 5 and 6), (3) asking for or receiving bribes in violation of section 1823 of the Penal Law (counts 7, 8, 10, 12, 13, 14, 15, 16 and 17), and (4) taking unlawful fees in violation of section 1826 of the Penal Law (counts 35, 36, 38, 40, 41, 42, 43, 44 and 45). On July 16, 1958 appellant was sentenced (a) on count 1 to pay a fine of $500 and to serve 60 days in the Suffolk County Jail, (b) on each of counts 8, 10 and 16 *898to pay a fine of $5,000 and to serve from 5 to 10 years, and (e) on éach óf counts 35, 41 and 45 to pay a fine of $4)000 and to serve from 5 to 10 years. The court directed that the six prison terms be served concurrently with each other but consecutively to the 60-day jail term. Sentence was suspended on counts 2, 3, 4, 5, 6, 7, 12, 13, 14, 15, 17, 36, 38, 40, 42, 43 and 44. Judgment modified on the facts by reducing the fines imposed on counts 8, 10 and 16 to $2,000 on each count and by reducing the prison terms to 2% to 5 years on each count and by reducing the fines imposed on counts 35, 41 and 45 to $1,000 on each count and by reducing the prison terms to 2% to 5 years on each count; the six prison terms to run concurrently with each other but consecutively to the 60-day jail term. As so modified, judgment unanimously affirmed. Under the circumstances disclosed by this record, it is our opinion that the fines and prison terms imposed on counts 8, 10, 16, 35, 41 and 45 are excessive. No separate appeal lies from the intermediate orders, which have been reviewed on the appeal from the judgment of conviction. Present — Wenzel, Acting P. J., Beldoek, Ughetta and Kleinfeld, JJ.; Murphy, J., deceased.